           Case 6:19-cr-10136-EFM Document 1 Filed 10/09/19 Page 1 of 2




           UNITED STATES DISTRICT COURT
                                 District of Kansas
UNITED STATES OF AMERICA,                              FILED UNDER SEAL

                    Plaintiff,
                                                CASE NO. 6:19-cr-10136-EFM
      v.

ANDREW MICHAEL ASH,
aka ANDREW STEVENS,

                    Defendant.

                             INDICTMENT

THE GRAND JURY CHARGES:

                                       COUNT 1

                 Failure to Register/Failure to Update a Registration
                                   18 U.S.C. § 2250

      Sometime after July 31, 2017, and continuing to October 9, 2019, in the District of

Kansas, the defendant,

                             ANDREW MICHAEL ASH,
                              aka ANDREW STEVENS,

a person required to register under the Sex Offender Registration and Notification Act,

traveled in interstate commerce and knowingly failed to register and update a registration

as required by the Sex Offender Registration and Notification Act, in violation of 18

U.S.C. § 2250(a).
        Case 6:19-cr-10136-EFM Document 1 Filed 10/09/19 Page 2 of 2




                                        A TRUE BILL.

October 9, 2019                         /s/ Foreperson
DATE                                    FOREPERSON OF THE GRAND JURY


/s/Stephen R. McAllister
STEPHEN R. McALLISTER
United States Attorney
District of Kansas
1200 Epic Center, 301 N. Main
Wichita, Kansas 67202
(316) 269-6481
Ks. S. Ct. No. 15845
Stephen.McAllister@usdoj.gov


                          It is requested that trial be held in
                                  WICHITA, Kansas




                                           2
